1
2
3
4
5
6
7
8
9                             UNITED STATES DISTRICT COURT
10                          SOUTHERN DISTRICT OF CALIFORNIA
11
12   EMANUAL JAMES PEAVY,                               Case No.: 19cv0743-MMA (BGS)
13                                    Petitioner,
                                                        ORDER DISMISSING FIRST
14   v.                                                 AMENDED PETITION WITHOUT
                                                        PREJUDICE AND GRANTING FINAL
15   RAYMOND MADDEN, Warden,
                                                        EXTENSION OF TIME TO AMEND
16                                  Respondent.
17
18         On April 22, 2019, Petitioner, a state prisoner proceeding pro se, filed a Petition for
19   a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241. (ECF No. 1.) On April 29, 2019,
20   the Court construed the Petition as brought pursuant to 28 U.S.C. § 2254 and dismissed it
21   without prejudice because Petitioner failed to satisfy the filing fee requirement, failed to
22   name a proper respondent, failed to use a proper form, and failed to allege exhaustion of
23   state court remedies. (ECF No. 2.) Petitioner was instructed that if he wished to proceed
24   with this action, he was required to satisfy the filing fee requirement and file an amended
25   petition curing those pleading defects on or before July 5, 2019. (Id.) That deadline was
26   extended twice, until November 22, 2019. (ECF Nos. 7, 9.) After the extended deadline
27   expired, Petitioner paid the filing fee on November 25, 2019 (ECF No. 10) and filed a First
28   Amended Petition on December 6, 2019 (ECF No. 11).

                                                    1
                                                                                19cv0743-MMA (BGS)
1          The First Amended Petition is subject to dismissal because Petitioner has left the
2    petition form almost entirely blank and has not signed it. As a result, he has not satisfied
3    the requirements of signing the Petition under penalty of perjury, alleging a cognizable
4    federal claim in the body of the Petition and alleging exhaustion of state court remedies.
5    The First Amended Petition is dismissed for those reasons and Petitioner is granted one
6    final extension of time to cure those defects of pleading.1
7              FAILURE TO SIGN PETITION UNDER PENALTY OF PERJURY
8          Rule 2(c) of the Rules Governing Section 2254 Cases provides that “[t]he petition
9    must be printed, typewritten or legibly handwritten; and be signed under penalty of perjury
10   by the petitioner or by a person authorized to sign it for the petitioner under 28 U.S.C.
11   § 2242.” Rule 2(c), 28 U.S.C. foll. § 2254 (emphasis added). Here, Petitioner has not
12   signed the Petition under penalty of perjury. (ECF No. 11 at 12.)
13                  FAILURE TO STATE A COGNIZABLE FEDERAL CLAIM
14         Additionally, Petitioner has failed to allege that his current confinement violates the
15   Constitution of the United States. Title 28, United States Code, § 2254(a), sets forth the
16   following scope of review for federal habeas corpus claims:
17                 The Supreme Court, a Justice thereof, a circuit judge, or a district court
           shall entertain an application for a writ of habeas corpus in behalf of a person
18
           in custody pursuant to the judgment of a State court only on the ground that
19         he is in custody in violation of the Constitution or laws or treaties of the United
           States.
20
21   28 U.S.C. § 2254(a) (emphasis added).
22
23
           1   Petitioner is entitled to the benefit of the “mailbox rule” which provides for
24
     constructive filing of court documents as of the date they are submitted to the prison
25   authorities for mailing to the court. Anthony v. Cambra, 236 F.3d 568, 574-75 (9th Cir.
     2000). Although it is possible Petitioner’s current submission are not untimely under that
26
     rule, the Court is unable to make such a determination because Petitioner has left blank the
27   line on the petition form asking when he mailed or handed his documents to the prison
     authorities for mailing to the court. (See ECF No. 11 at 11.)
28

                                                    2
                                                                                  19cv0743-MMA (BGS)
1          Thus, to present a cognizable federal habeas corpus claim under § 2254, a state
2    prisoner must allege both that he is in custody pursuant to a “judgment of a State court,”
3    and that he is in custody in “violation of the Constitution or laws or treaties of the United
4    States.” See 28 U.S.C. § 2254(a).
5          Petitioner has left blank the section of the petition form directing him to identify his
6    claims (ECF No. 11 at 6-9) and does not allege in what manner he is “in custody in violation
7    of the Constitution or laws or treaties of the United States” in the petition form. 28 U.S.C.
8    § 2254. Although he appears to attempt to present two claims in an attachment to the
9    petition form (see ECF No. 14), even were the Court to so construe the Petition as
10   presenting those claims, Petitioner has not indicated they have been presented to the state
11   supreme court and has therefore failed to allege exhaustion of state court remedies as to
12   any claim in the Petition.
13        FAILURE TO ALLEGE EXHAUSTION OF STATE COURT REMEDIES
14         Habeas petitioners who wish to challenge either their state court conviction or the
15   length of their confinement in state prison must first exhaust state judicial remedies. 28
16   U.S.C. § 2254(b), (c); Granberry v. Greer, 481 U.S. 129, 133-34 (1987). To exhaust state
17   judicial remedies, a California state prisoner must present the California Supreme Court
18   with a fair opportunity to rule on the merits of every issue raised in his or her federal habeas
19   petition. 28 U.S.C. § 2254(b), (c); Granberry, 481 U.S. at 133-34. Moreover, to properly
20   exhaust state court remedies a petitioner must allege, in state court, how one or more of his
21   or her federal rights have been violated. The Supreme Court in Duncan v. Henry, 513 U.S.
22   364 (1995) reasoned: “If state courts are to be given the opportunity to correct alleged
23   violations of prisoners’ federal rights, they must surely be alerted to the fact that the
24   prisoners are asserting claims under the United States Constitution.”           Id. at 365-66
25   (emphasis added).      For example, “[i]f a habeas petitioner wishes to claim that an
26   evidentiary ruling at a state court trial denied him [or her] the due process of law guaranteed
27   by the Fourteenth Amendment, he [or she] must say so, not only in federal court, but in
28   state court.” Id. at 366 (emphasis added).

                                                    3
                                                                                  19cv0743-MMA (BGS)
1           The burden of proving a claim has been exhausted lies with Petitioner. Cartwright
2    v. Cupp, 650 F.2d 1103, 1104 (9th Cir. 1981). There is no indication anywhere in the
3    Petition that any claims have been presented to the state supreme court, as Petitioner merely
4    indicates he “filed a notice of appeal” following his conviction. (ECF No. 11 at 17.)
5           Rule 4 of the Rules Governing Section 2254 Cases provides for summary dismissal
6    of a habeas petition “[i]f it plainly appears from the face of the petition and any attached
7    exhibits that the petitioner is not entitled to relief in the district court . . .” Rule 4, 28 U.S.C.
8    foll. § 2254. Here, it appears plain from the Petition that Petitioner is not presently entitled
9    to federal habeas relief because he has not signed the petition under penalty of perjury, has
10   not stated a cognizable federal claim and has not alleged exhaustion of state court remedies.
11                                   CONCLUSION AND ORDER
12          The First Amended Petition is DISMISSED without prejudice for failure to sign the
13   petition under penalty of perjury, failure to state a cognizable federal claim, and failure to
14   allege exhaustion of state court remedies. The Court EXTENDS the deadline to file a
15   Second Amended Petition curing the pleading defects identified above to on or before
16   January 15, 2020. Because the deadline for amending the Petition in this action has
17   already been extended twice from its original deadline of July 5, 2019 (see ECF Nos. 7, 9),
18   and because the failure to properly amend the federal petition appears to result merely from
19   Petitioner’s failure to fill out the petition form, no further extension of time will be given
20   absent a demonstration of extraordinary circumstances preventing Petitioner from timely
21   filing a Second Amended Petition. The Clerk of Court will send Petitioner a blank
22   Southern District of California second amended 28 U.S.C. § 2254 habeas petition form
23   along with a copy of this Order.
24          IT IS SO ORDERED.
25   Dated: December 9, 2019
26                                                  HON. MICHAEL M. ANELLO
                                                    United States District Judge
27
28

                                                      4
                                                                                      19cv0743-MMA (BGS)
